ACCEPTED
                                                                                                                                                             01-14-00104-CV
                                                                                                                                                  FIRST COURT OF APPEALS
                                                                                                                                                          HOUSTON, TEXAS
                                                                                                                                                      11/17/2015 10:18:00 AM
                                                                                                                                                       CHRISTOPHER PRINE
                                                                                                                                                                      CLERK




                                                                                                                            FILED IN
                                                                                                                     1st COURT OF APPEALS
                                                                                                                         HOUSTON, TEXAS
                                                                                                                    11/17/2015 10:18:00 AM
                                                        November 17, 2015
                                                                                                                     CHRISTOPHER A. PRINE
                                                                                                                             Clerk

Honorable Christopher A. Prine
Clerk of the Court
First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066
Via E-filing

       Re:        No. 01-14-00104-cv; White Lion Holdings, L.L.C. v. The State of Texas

Dear Mr. Prine:

        This is to acknowledge that the State of Texas received Appellant’s Motion for
Rehearing and Rehearing En Banc. Please advise the Court that the State does not intend
to file a response to Appellant’s motions unless one is requested by the Court.

       Thank you for your attention to this matter.

                                                                   Sincerely,


                                                                   //s// Craig J. Pritzlaff
                                                                   Craig J. Pritzlaff
                                                                   Assistant Attorney General


cc via e-service and email:

       Jacqueline Lucci Smith, Attorney for Appellant, jls@luccismithlaw.com
       Joan Lucci Bain, Attorney for Appellant, jbain@bainandbainlaw.net




        P os t O f fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • ww w. t exa satt or n eygen er a l. gov